DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Group I (claims 1-14) in the reply filed on 03/17/2020 is acknowledged.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In particular, the listing of “The Fertilizer Encyclopedia” on pg. 14 [lines 12-14] is not included on the filed disclosure statement. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 13 discloses the carbonaceous particles are introduced into the either the liquid water stream and/or the vaporized ammonia and water. However, the recitation “from the heating step” suggests there is a liquid water stream from the heating step when the stream is not introduced until the “contacting” step. Thus it is unclear whether the liquid water stream refers to the contacting or the heating step. 
Moreover, regarding the vaporized ammonia and water, it is not clear if the particles are injected (for example) into the region where the ammonia and water are evaporating or as part of the vaporization process of the manure. 
Thus, examiner will interpret the claim to mean carbonaceous particles are introduced during the contacting step via the liquid stream and/or during the heating step as a result of the manure vaporizing into ammonia and water. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josse et al (US 2014/0346108 A1). 
Regarding claim 1, Josse et al teaches a method of processing manure comprising water and ammonia into a liquid fertilizer composition
(Josse teaches a digestion of animal manure feedstock [0033][Fig. 1], wherein the digested manure cake (C) (e.g. manure) [0033] contains ammonia and water [0011] and the resulting processed liquid can be used as a fertilizer [abstract, line 3])
comprising the steps of: heating the manure to vaporize at least a portion of the water and ammonia contained therein
(Josse et al teaches heating a manure cake (C) in a thermal dryer (3) [0033, line 14] thereby producing gasses (E) of water vapor and ammonia [0034, lines 4-6] [Fig. 1]); 

    PNG
    media_image1.png
    322
    305
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated  1. Josse et al (Fig. 1) - Heating Step)]





















(Josse et al teaches the gasses (E) (e.g. vaporized water and ammonia) is brought into contact with water (A,B) in a condenser, which forms liquid ammonia and water (U) that is further combined (e.g. contacted) with a liquid stream (D); the liquid stream (D) contains dissolved solids from digested manure [0053, lines 4-6], which contains carbon materials [0011, lines 3-5], that are smaller than 400 microns [0049, lines 4-6] (e.g. fine carbonaceous particles); Josse et al also discloses the digestate, from which liquid stream D is filtered, contain some solid carbon [0026, lines 10-11]; 
therefore, Josse et al discloses contacting the vaporized waster and ammonia with a liquid water stream and contacting the resulting liquid steam with water and carbonaceous particles present in the liquid stream (D). The selection of any order of mixing these ingredients is considered prima facie obvious [MPEP 2144.04 IV C]) and 
[AltContent: textbox (Annotated  2. Josse et al (Fig. 1) - Heating and Contacting Steps)]
    PNG
    media_image3.png
    571
    581
    media_image3.png
    Greyscale












(Josse et al teaches the ammonia recovery system (4) produces a concentrated ammonium solution (G) (e.g. nitrogen-rich liquid) [0041, last two sentences]); and 
removing water from the nitrogen-rich liquid to form the liquid fertilizer composition
(Josse et al teaches removing effluent (H) )(e.g.) from the ammonia recovery system (4) [0042, col. 1]; the effluent has low ammonia content [0042, col. 2] and thus aids in producing the concentration ammonia solution (G) (e.g. nitrogen-rich liquid); Josse et al has disclosed the resulting liquid from the process can be used as a fertilizer [abstract, line 3]).

    PNG
    media_image5.png
    745
    1302
    media_image5.png
    Greyscale
[AltContent: textbox (Annotated  3. Josse et al (Fig. 1) – Heating, Contacting, Dispersing and Removing Steps)]











Regarding claim 2, Josse et al teaches the method of claim 1, wherein the method further comprises the step of removing at least a portion of the carbonaceous particles from the nitrogen-rich liquid
(Josse et al teaches the effluent (H), which contains the remainder of the D+U centrate after ammonia recovery, is removed from the recover unit (4) [0042]; as discussed above the D stream contains carbon material from the manure [0053, lines 4-6] [0011, lines 3-5]; thus the removed effluent (H) also contains carbonaceous material).

Regarding claim 6, Josse et al teaches the method of claim 1, wherein the step of heating the manure comprises heating the manure to a temperature from about 100 °F to about 450°F
(Josse et al teaches heating a manure cake (C) in a thermal dryer (3) [0033, line 14] and defines thermal drying to mean 212 °F (i.e. 100 °C) [0026, last two sentences]).

Regarding claims 8-9, Josse et al teaches the method of claim 1, wherein the water vapor, vaporized ammonia, and carbonaceous particles from the heating step are conducted away from the manure and directed toward a scrubber in which the contacting step is performed (claim 8), wherein the scrubber is a venturi scrubber (claim 9)
(Josse et al discloses the combination of (D+U) stream (e.g. combination ammonia gas, water vapor and carbonaceous particles), which is removed from the thermal dryer (e.g. heating step) to the contacting step (see Annotation 3 above), is a part of the ammonia recovery unit (4) [0034, lines 14-16]; further the recovery unit includes a steam stripper and a vacuum [0035, lines 2-3] that is a venture nozzle (e.g. venturi scrubber) [0038, lines 12]).

Regarding claim 11, Josse et al teaches the method of claim 1, wherein the moisture content of the manure is decreased during the heating step from above 25% to below 10% by weight
(Josse et al discloses the manure cake entering the thermal dyer (e.g. heating step from claim 1) comprises 70-86% moisture content (i.e. 14-30% solids content [0033, lines 9-10]), thus reading on a moisture content of above 25%; 
Josse et al also teaches the purpose of the thermal dryer is to remove moisture [0056, line 5] so that most of the moisture is driven off [0030, lines 10-13] and discloses the sludge is heated to 2-10% moisture (i.e. 90-98% solids content [0043, lines 1-2]); therefore Josse et al teaches a heating step that reduces the moisture from above 25% (70-86%) to below 10% (2-10%)). 

Regarding claim 12, Josse et al teaches the method of claim 1, wherein at least a portion of the ammonia is caused to become sorbed onto the carbonaceous particles
(Josse et al does not explicitly teach the sorption of ammonia onto the carbonaceous particles, however it necessarily follows that the combination of ammonia and the carbonaceous particles present in Josse’s digestate and liquid stream (D) would lead to the claimed sorption discloses [0011, lines 3-5] [0053, lines 4-6]).

Regarding claim 13, Josse et al teaches the method of claim 1, wherein the carbonaceous particles are introduced into the liquid water stream and/or the vaporized ammonia and water from the heating step 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2014/0346108 A1).

Regarding claim 3, Josse et al teaches the method of claim 2, wherein the removing at least a portion of the carbonaceous particles from the nitrogen-rich liquid comprises one or more centrifugation or filtration steps

moreover, Josse et al discloses an interchangeable embodiment [0065] wherein a portion of effluent (2N), analogous to the effluent (H), is passed through a centrifugal pump as stripper effluent (20) [0058, col. 2, lines 11-13, 25-28]; thus Josse et al makes obvious the centrifugation of effluent removed from the ammonia solution (e.g. nitrogen-rich liquid; 
[AltContent: textbox (Annotated  4.  Josse et al (Fig. 2) – Equivalent Ammonia Recovery Process from Fig. 1)]
    PNG
    media_image7.png
    446
    726
    media_image7.png
    Greyscale







therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the centrifuged effluent (H) to contain 

Regarding claim 4, Josse et al discloses the method of claim 3, wherein the portion of the carbonaceous particles from the nitrogen-rich liquid is recombined with manure
(Josse et al teaches the removed stripper effluent (20) via centrifugation is recirculated to the ammonia stripping unit and then directed as effluent (2N) back to the digester, which contains the manure [0058, last 3 sentences]). 

Regarding claim 5, Josse et al teaches the method of claim 2, wherein the step of removing at least a portion of the carbonaceous particles comprises forming a liquid fertilizer composition that comprises less than 15,000 ppm of suspended solids
(Josse et al exemplifies removing effluent (H) (e.g. contains carbonaceous particles) and forming ammonium salt solution that is sold as a liquid fertilizer [0040, lines 5-6]; Josse et al does not explicitly detail the amount of suspended solids in the final liquid fertilizer product; however, the liquid filtrate used to produce the salt solution enters the recovery unit, from a screw press, with about 50% suspended solids removed [0053, lines 6-8]; in addition Josse et al exemplifies using chicken manure digestrate which has about 5,000 ppm ammonia (mg/L = ppm) [0036, lines 4-6]; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect a starting material having less than 

Regarding claim 10, Josse et al teaches the method of claim 1, wherein the step of removing water from the nitrogen-rich liquid comprises concentrating the nitrogen-rich liquid to a total nitrogen concentration of about 4% to about 16% by weight
(Josse et al discloses applying the process would produce fertilizer pellets with over 8% nitrogen concentration [0047]; Josse et al does not explicitly detail the nitrogen concentration for the liquid fertilizer; however the difference between the two products is a drying and pelletizing step [Fig. 1, elements 6-9]; thus it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the solid product, prior to drying, would also contain over 8% nitrogen in its liquid form; one of ordinary skill in the art would have been motivated to produce a liquid fertilizer with high nutrient content [abstract, lines 1-3]).  

Regarding claim 14, Josse et al discloses the method of claim 13, wherein the carbonaceous particles are selected from the group consisting of animal waste fines obtained from an animal waste to solid fertilizer manufacturing process
(Josse et al discloses a solid fertilizer manufacturing process (Fig. 2) wherein feedstock is fed to a digester [0048] to generate the manure cake (2D) comprising carbonaceous particles as discussed above; Josse et al further discloses it is important to return digested . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2014/0346108 A1) as applied to claim 1 above, and further in view of Amos (“Report on Biomass Drying Technology”, 1998, National Renewable Energy Laboratory) as evidenced by Bepex (“Selecting an Indirect Thermal Technology”, 2018, accessed from www.bepex.com). 

Regarding claim 7, Josse et al teaches the method of claim 1, wherein the heating step is carried out using a rotating drum dryer
(Josse et al discloses the thermal dryer (3) can be an indirect dryer of various types (i.e. hollow screw with steam or hot oil) [0033, last two sentences] but does not explicitly disclose rotary dryers; however, Amos teaches rotary dryers are the most common type for biomass drying [pg. 5, para 4] and indirect rotary dryers use steam in a similar manner and configuration to that of Josse’s exemplified hollow screw dryer with steam [Amos, pg. 13, para 3] [Bepex, pg. 2, col. 2, para 2-4];
Amos and Josse et al are analogous inventions in the field of thermal dryers; therefore it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hollow screw dryer from Josse et al with an indirect rotary dryer version like that described in Amos; one of ordinary skill in the art would have been motivated to do so because of the two equivalent type dryers the rotary version is most commonly used for biomass drying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731